 
 
IV 
108th CONGRESS
2d Session
H. RES. 559 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Gibbons (for himself, Mr. Reyes, Mr. Foley, and Ms. Dunn) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing condolences to the families of the individuals killed in the terrorist bombing attacks in Madrid that occurred on March 11, 2004, and expressing deepest sympathy to the individuals injured in those attacks and to the people of the Kingdom of Spain. 
 
Whereas on March 11, 2004, three commuter trains in Madrid were hit by near-simultaneous bomb explosions during the morning rush hour; 
Whereas close to 200 individuals were killed and more than 1,000 individuals were wounded in the worst terrorist attacks in the history of the Kingdom of Spain;  
Whereas these terrorist bombing attacks were maliciously timed to caused the most damage at the height of rush hour in Madrid; 
Whereas Spain’s own political process was disrupted by these callous acts of violence; 
Whereas the United States deeply appreciates the leadership shown by the President of Spain, José María Aznar, and the country of Spain in its efforts to eradicate terrorism in Spain and worldwide; 
Whereas the leaders of Spain have developed a spot and stop program to identify and capture terrorists who attempt to find sanctuary in Spain; 
Whereas Spain’s vigorous investigation of extremist and terrorist organizations has resulted in substantial gains in the war on terrorism, including gains against al Qaeda and the Basque Fatherland and Liberty (ETA) terrorist organization; 
Whereas the atrocious acts of violence committed on March 11, 2004, in Madrid show yet again that terrorism knows no borders;  
Whereas Spain has remained an outspoken supporter of the United States even when it encounters resistance from other countries because of such support; 
Whereas the United States will continue to stand together with Spain against the threat of international terrorism to both the United States and Spain and to all peace-loving countries; 
Whereas Spain is an advocate for the ideals of freedom and democracy and has committed its resources to winning the international war on terrorism; and 
Whereas the people of the United States stand together with the people of Spain in this time of need: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its condolences to the families of the individuals killed in the terrorist bombing attacks in Madrid that occurred on March 11, 2004, and expresses its deepest sympathy to the individuals injured in such attacks and to the people of the Kingdom of Spain; 
(2)supports the provision of appropriate assistance from the United States to the people of Spain in this time of grief and mourning; and 
(3)appeals to the United States Government to continue to work with the Government of Spain as an ally in the fight against terrorism. 
 
